by the defendant, by permission, from two orders of the County Court, Suffolk County (Braslow, J.), dated April 27, 2006, and January 3, 2007, respectively, which denied, without a hearing, his motions pursuant to CPL 440.10 (1) (g) to vacate two judgments of the same court (Tisch, J.), both rendered October 23, 1990, convicting him of murder in the second degree (two counts; one count as to each indictment), upon jury verdicts, and imposing sentences.
Ordered that the appeals are dismissed as academic in light of our determination of the appeal from an order of the same court dated March 17, 2006, denying, after a hearing, the defendant’s motion pursuant to CPL 440.10 (1) (g) and (h) to vacate the judgments (see People v Tankleff, 46 AD3d 846 [2007] [decided herewith]). Rivera, J.P, Krausman, Florio and Dillon, JJ., concur.